Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant’s Amendment/response After Final Action March 24, 2022 is acknowledged, but it is NOT being reviewed as a request for entry into AFCP 2.0 because Request Form PTO/SB/434 (or equivalent document) was not provided.  Therefore, the request/response is being reviewed under pre-pilot practice.
Applicant's arguments/amendment have been fully considered but they are not persuasive and/or put the application in a better condition for allowance.  For instance, the new added/proposed limitations (i.e. “evanescent coupling of the light is less than or equal to 1%”,  raise new issues that would require further searching and consideration for patentability.  Thus, the examiner issues the Advisory Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
   /Hung Lam/
   Patent Examiner, Art Unit 2883
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883